Citation Nr: 1134146	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-32 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Denver, Colorado Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge in April 2011.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the satisfactory lay and medical evidence of record demonstrates that bilateral hearing loss and tinnitus are related to acoustic trauma during his active service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for the establishment of service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic diseases, including hearing loss, if manifested to a compensable degree within one year after discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current bilateral hearing loss and tinnitus are related to his active service.  During an April 2011 Travel Board hearing, the Veteran reported that, while in service, he was a plane captain in VF-47 fighter squadron, which included phantom jets.  He stated that his job was fueling the jets on both the flight line and flight deck and while the engines were turned up.  The Veteran reported that ear protection was provided in service, but he thought it seemed inadequate and, at times, there was not enough ear protection to go around for everyone on the flight line, so some people had to go without protection.  He testified that he would have been working on the flight deck on a given day from three to five hours during flight operations, which could go for as long as two weeks at times.  The Veteran reported that his post-service occupation was that of a motor mechanic and he had been exposed to very little noise from automobiles.  He testified that he complained of a ringing in his ears while on active duty and still had a ringing in his ears today.  

Lay statements from the Veteran's friends, wife, and son reflect that the Veteran had complained of problems with hearing and ringing in the ears since his active service.  An April 2011 statement from an unidentified family member reported that the Veteran complained of hearing when he was home on leave from active duty and after he was discharged and that his hearing had steadily gotten progressively worse over the years.  An April 2011 lay statement from the Veteran's wife indicated that they were married in June 1968 and while dating, she noticed she was repeating what she was saying a lot and the Veteran had stated at the time that it was because he was a plane captain in the Navy and worked on the flight line at both the Naval Air station and on an Aircraft carrier.  She also reported that, over the years, the Veteran was always asking her to turn up the radio or television so he could hear it and he complained of tinnitus all the time.  Finally, she reported that if two or three people were talking, it was hard for the Veteran to understand what was being said if there was a lot of background noise.  In a May 2011 statement, the Veteran's son reported that, growing up, he witnessed his father told him that he was unable to hear very well and he constantly had a ringing in his ears.  Finally, in a May 2011 statement, the Veteran's friend reported that he had known the Veteran for approximately 30 years, that the Veteran had mentioned problems with ringing in his ears, and that he had to repeat his conversation with the Veteran at times.  

The Board finds that the Veteran's statements and testimony and the lay statements from family and friends regarding his hearing loss and tinnitus symptoms existing since active service are credible evidence of a continuity of symptoms of bilateral hearing loss and tinnitus since his active service.  See Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

The Veteran's DD Form 214 reflects his military occupational specialty (MOS) during his active service was "6300" indicating he worked in organizational maintenance activity, with a last duty assignment and major command in fighter squadron seventy-four.  Therefore, this evidence supports the Veteran's claims that he was exposed to excessive noise during active service.  

Service treatment reports revealed normal clinical findings of the ears and drums upon entry into active service and at separation from active duty.  In addition, audiological testing upon entry into active service and at separation from active duty did not reveal any findings of hearing loss or tinnitus.  In June 1964, the Veteran complained of having a ringing of the ears, characterized as progressive symptoms of bilateral tinnitus.  

In a March 2004 private treatment report, a private audiologist found that the Veteran reported constant high pitched tinnitus in both ears and difficulty with understanding speech in background noise.  Pure tone results from audiometric testing indicated a mild to moderate high frequency sensorineural hearing loss in both the right and left ears.  

In a February 2008 VA examination, the Veteran reported noise exposure during two years of active duty with the U.S. Navy, working as a plane captain on an aircraft carrier and he was exposed to aircraft noise.  He also reported some occupational noise exposure as a truck driver and some recreational noise exposure from shooting.  Audiological testing revealed findings of bilateral hearing loss and the Veteran was diagnosed with tinnitus.  The examiner concluded that, based on the electronic hearing testing conducted upon discharge from service, it was his opinion that the Veteran's hearing loss and reported tinnitus were less likely as not caused by or a result of noise exposure while in service.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current bilateral hearing loss and tinnitus were incurred during his active service.  As noted above, the Veteran's service information supports his reports of exposure to excessive noise during his active service.  The post service medical evidence of record reflects that the Veteran is currently diagnosed with both bilateral sensorineural hearing loss and tinnitus.  

With respect to the February 2008 opinion provided by the VA examiner, the Board finds that, taken with the lay statements of record, they put the evidence in relative equipoise.  As noted above, the Board found that the Veteran's statements and testimony and the lay statements from family and friends regarding his hearing loss and tinnitus symptoms existing since active service are credible evidence of a continuity of symptoms of bilateral hearing loss and tinnitus since his active service.  Moreover, due to the subjective nature of [tinnitus], the veteran, as a layperson is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Thus, the negative nexus opinion furnished by the VA examiner and the positive nexus to service established by credible lay statements put the evidence in relative equipoise as to the Veteran's bilateral hearing loss and tinnitus.  

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for both bilateral hearing loss and tinnitus is warranted.  38 C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Lewinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


